          Case 3:20-cv-04688-RS Document 106 Filed 05/04/21 Page 1 of 2



WILLKIE FARR & GALLAGHER LLP
Benedict Y. Hur (SBN: 224018)
Simona Agnolucci (SBN: 246943)
Eduardo E. Santacana (SBN: 281668)
Lori C. Arakaki (SBN: 315119)
One Front Street, 34th Floor
San Francisco, CA 94111
Telephone: (415) 858-7400
Facsimile: (415) 858-7599
bhur@willkie.com
sagnolucci@willkie.com
esantacana@willkie.com
amaya@willkie.com

Attorneys for
GOOGLE LLC


                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

 ANIBAL RODRIGUEZ, JULIEANNA
 MUNIZ, ELIZA CAMBAY, SAL                         Case No.: 3:20-cv-04688
 CATALDO, EMIR GOENAGA, JULIAN
 SANTIAGO, HAROLD NYANJOM,                        [PROPOSED] ORDER DENYING
 KELLIE NYANJOM, and SUSAN LYNN                   PLAINTIFFS’ REQUEST FOR GOOGLE
 HARVEY, individually and on behalf of all        TO SEARCH ADDITIONAL
 others similarly situated,                       CUSTODIANS’ ESI

                Plaintiffs,                       The Honorable Alex G. Tse
                                                  Courtroom A – 15th Floor
 vs.                                              Trial Date: Not Yet Set

 GOOGLE LLC,

                Defendant.


                                         [PROPOSED] ORDER

       Before the Court is the parties’ Joint Letter Brief regarding Plaintiffs’ request for Google to search

additional custodians’ ESI (“Custodian Joint Letter Brief”).

       Having considered the Custodian Joint Letter Brief, the Court DENIES Plaintiffs’ request for Google

to search additional custodians’ ESI without prejudice.
                Case 3:20-cv-04688-RS Document 106 Filed 05/04/21 Page 2 of 2




1            The parties shall proceed with discovery of the three agreed-upon Google custodians’ ESI. Plaintiffs
2    shall evaluate Google’s production of custodial ESI from those custodians, and then meet and confer with
3    Google regarding any further custodians Plaintiffs believe are justified in this case. Should the parties be
4    unable to reach agreement on the scope of custodial ESI discovery at that juncture, the parties may bring the
5    dispute to the Court in a joint letter brief.
6            IT IS SO ORDERED.
7

8    DATED: May 4, 2021                              _____________________________________

9                                                    Honorable Alex G. Tse
                                                     United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         -2-
                                                 CASE NO. 3:20-cv-04688
                            [PROPOSED] ORDER DENYING PLAINTIFFS’ REQUEST FOR ADDITIONAL CUSTODIANS
